                                                                                  Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 1 of 9


                                                                            1   LAFAYETTE & KUMAGAI LLP
                                                                                GARY T. LAFAYETTE (SBN 88666)
                                                                            2   Email: glafayette@lkclaw.com
                                                                                BRIAN H. CHUN (SBN 215417)
                                                                            3   Email: bchun@lkclaw.com
                                                                                1300 Clay Street, Suite 810
                                                                            4   Oakland, California 94612
                                                                                Telephone:    (415) 357-4600
                                                                            5   Facsimile:    (415) 357-4605

                                                                            6   Attorneys for Defendant
                                                                                SAFEWAY INC.
                                                                            7

                                                                            8   SIEGEL, YEE, BRUNNER & MEHTA
                                                                                DAN SIEGEL (SBN 56400)
                                                                            9   Email: dansiegel@siegelyee.com
                                                                                MICAH CLATTERBAUGH (SBN 316808)
                                                                           10   Email: micah@siegelyee.com
                                                                                475 14th Street, Suite 500
                                                                           11   Oakland, California 94612
                                                                                Telephone:      (510) 839-1200
LAFAYETTE & KUMAGAI LLP




                                                                           12   Facsimile:      (510) 444-6698
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   Attorneys for Plaintiff
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW




                                                                                DEBRA HORN
                                                   (415) 357-4600




                                                                           14

                                                                           15                                UNITED STATES DISTRICT COURT
                                                                           16                               NORTHERN DISTRICT OF CALIFORNIA
                                                                           17

                                                                           18   DEBRA HORN,
                                                                                                                              Case No. 3:19-cv-02488-JCS
                                                                           19                  Plaintiff,
                                                                                vs.
                                                                           20                                                 JOINT CASE MANAGEMENT
                                                                                SAFEWAY INC. and Does 1-50,                   STATEMENT
                                                                           21
                                                                                               Defendants.                    Date:         March 13, 2020
                                                                           22                                                 Time:         2:00 p.m.
                                                                                                                              Courtroom:    F – 15th Floor
                                                                           23                                                 Judge:        Hon. Joseph C. Spero
                                                                           24                                                 Action Filed: March 11, 2019
                                                                                                                              Notice of Removal Filed: May 8, 2019
                                                                           25                                                 Trial Date: March 15, 2021
                                                                           26

                                                                           27

                                                                           28
                                                                                                                                                                     1
                                                                                                      JOINT CASE MANAGEMENT STATEMENT
                                                                                                             (Case No. 3:19-cv-02488-JCS)
                                                                                     Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 2 of 9


                                                                            1            Plaintiff Debra Horn (“Plaintiff”) and Defendant Safeway Inc. (“Defendant”) submit this
                                                                            2   Joint Case Management Statement pursuant to Local Rule 16-9(a).
                                                                            3   1.       Jurisdiction and Service
                                                                            4            This case has been removed from California state court based upon federal question
                                                                            5   jurisdiction. No known issues exist regarding personal jurisdiction or venue. No parties remain
                                                                            6   to be served.
                                                                            7   2.       Facts
                                                                            8            A.      Plaintiff’s Summary of Facts
                                                                            9            Defendant Safeway hired Ms. Horn as a clerk in 2003. She stocked product shelves,
                                                                           10   cashiered, assisted with self-checkout, and performed general customer service. Ms. Horn
                                                                           11   suffered on the job foot injuries in 2005, requiring several surgeries and caused her increasing
LAFAYETTE & KUMAGAI LLP




                                                                           12   pain which occurred within an hour of standing at Safeway’s check-out stand. This condition
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   continued thereafter. Beginning in 2006, Ms. Horn’s doctors recommended that Safeway either
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   provide her with a stool at her work station or ensure her work to activities did not require her to
                                                                           15   stand for long periods. Despite these recommendations, Safeway frequently assigned Ms. Horn
                                                                           16   to check-out for more than four hours in a shift.
                                                                           17            From 2006 to 2017, Safeway repeatedly refused to provide a stool at Ms. Horn’s work
                                                                           18   station, refused to honor her doctors’ recommendations, and failed to discuss possible ways to
                                                                           19   accommodate her disability. In 2016, Ms. Horn complained to Safeway that it was
                                                                           20   discriminating against her on the basis of her disability, that it was failing to reasonably
                                                                           21   accommodate her disability, and that managers and coworkers were harassing her regarding her
                                                                           22   disability. Safeway issued a written warning, then a three-day suspension to Ms. Horn the
                                                                           23   following month, accusing her of poor customer service. Ms. Horn reasonably believes this was
                                                                           24   in retaliation for her assertion of her rights as a disabled employee. In March of 2017, Safeway
                                                                           25   refused to approve Ms. Horn’s vacation request and denied her funeral leave request. Ms. Horn
                                                                           26   reasonably believes this was in retaliation for her assertion of her rights as a disabled employee.
                                                                           27            On March 25, 2017, Ms. Horn’s coworker, Cindy Cornejo, told her to call the police on a
                                                                           28   suspected shoplifter. Ms. Horn refused. Cornejo dialed 911 on her own phone, handed it to Ms.
                                                                                                                                                                            2
                                                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                                                                              (Case No. 3:19-cv-02488-JCS)
                                                                                  Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 3 of 9


                                                                            1   Horn, and began following the customer Cornejo suspected of shoplifting. The customer later
                                                                            2   came to Ms. Horn’s self check-out and asked for the manager. Ms. Horn called the Person In
                                                                            3   Charge, Zaine Caddell.
                                                                            4          Safeway suspended Ms. Horn indefinitely on April 26, 2017, without explanation, then
                                                                            5   promptly refused her request for medical coverage while on leave. Ms. Horn reasonably believes
                                                                            6   this was in retaliation for her assertion of her rights as a disabled employee.
                                                                            7          Safeway terminated Ms. Horn’s employment on June 29, 2017, accusing her of violation
                                                                            8   of company policy or procedures, only later explaining that the alleged violation of policy was
                                                                            9   regarding a policy for handling suspected shoplifters. Ms. Horn denies violation of any such
                                                                           10   policy or procedure and denies any warning regarding failure to comply.
                                                                           11          On February 10, 2019, Safeway reduced Ms. Horn’s termination to a one-year unpaid
LAFAYETTE & KUMAGAI LLP




                                                                           12   suspension through binding arbitration pursuant to her collective bargaining agreement. Safeway
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   then reinstated her as an employee.
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14          B.      Defendant’s Summary of Facts
                                                                           15          Plaintiff is a current employee of Defendant and was employed as a food clerk during the
                                                                           16   time period relevant to this case. On June 28, 2017, Defendant terminated Plaintiff’s
                                                                           17   employment after she disregarded specific instructions on the handling of suspected shoplifters
                                                                           18   and violated company policies. She had been warned beforehand that her failure to comply with
                                                                           19   these instructions would result in discipline up to and including termination. Plaintiff’s union
                                                                           20   filed a grievance on her behalf and following an arbitration, the arbitrator concluded that Plaintiff
                                                                           21   had “engaged in serious misconduct by indulging in racial profiling and falsely accusing
                                                                           22   customers of theft without having a reasonable basis for doing so,” “exposed the company to
                                                                           23   liability,” and “left her assigned work for a period of time” in violation of company policies.
                                                                           24   While the arbitrator concluded that “serious discipline” was “warranted for the misconduct” and
                                                                           25   that Plaintiff had demonstrated a “lack of candor,” he reduced the termination to a one year
                                                                           26   suspension.
                                                                           27          With regard to Plaintiff’s claims in this case, Defendant denies that it retaliated against
                                                                           28   Plaintiff for engaging in protected activity, discriminated against or harassed Plaintiff based on
                                                                                                                                                                                     3
                                                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                                                                              (Case No. 3:19-cv-02488-JCS)
                                                                                     Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 4 of 9


                                                                            1   her alleged disability or perceived disability, failed to take reasonable steps to prevent
                                                                            2   discrimination against Plaintiff, failed to provide reasonable accommodation for Plaintiff’s
                                                                            3   alleged disability or perceived disability and/or failed to properly engage in the interactive
                                                                            4   process to determine reasonable accommodation for Plaintiff’s alleged disability or perceived
                                                                            5   disability.
                                                                            6   3.       Legal Issues
                                                                            7            1.     Whether Defendant retaliated against Plaintiff in violation of California Labor
                                                                            8   Code § 1102.5 because Plaintiff disclosed information, or because Defendant believed that
                                                                            9   Plaintiff may disclose information, to a government or law enforcement agency, to a person with
                                                                           10   authority over Plaintiff or to another employee who has the authority to investigate, discover, or
                                                                           11   correct the violation or noncompliance, and whether Plaintiff had reasonable cause to believe that
LAFAYETTE & KUMAGAI LLP




                                                                           12   the information disclosed a violation of state or federal statute, or a violation of or noncompliance
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   with a local, state, or federal rule or regulation.
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14            2.     Whether Defendant retaliated against Plaintiff in violation of the California Fair
                                                                           15   Employment and Housing Act (“FEHA”).
                                                                           16            3.     Whether Defendant harassed Plaintiff based on her alleged disability or perceived
                                                                           17   disability in violation of the FEHA.
                                                                           18            4.     Whether Defendant aided, abetted, incited, compelled or coerced others to harass
                                                                           19   Plaintiff based on her alleged disability or perceived disability in violation of the FEHA.
                                                                           20            5.     Whether Defendant discriminated against Plaintiff based on her alleged disability
                                                                           21   or perceived disability in violation of the FEHA.
                                                                           22            6.     Whether Defendant failed to take reasonable steps to prevent discrimination
                                                                           23   against Plaintiff based on her alleged disability or perceived disability in violation of the FEHA.
                                                                           24            7.     Whether Defendant failed to provide reasonable accommodation for Plaintiff’s
                                                                           25   alleged disability or perceived disability in violation of the FEHA.
                                                                           26            8.     Whether Defendant failed to properly engage in the interactive process to
                                                                           27   determine reasonable accommodation for Plaintiff’s alleged disability or perceived disability in
                                                                           28   violation of the FEHA.
                                                                                                                                                                                      4
                                                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                                                                               (Case No. 3:19-cv-02488-JCS)
                                                                                     Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 5 of 9


                                                                            1            9.     Whether Defendant discriminated against Plaintiff based on her alleged disability
                                                                            2   or perceived disability in violation of the Americans with Disabilities Act (“ADA”).
                                                                            3            10.    Whether Defendant failed to provide reasonable accommodation for Plaintiff’s
                                                                            4   alleged disability in violation of the ADA.
                                                                            5            11.    Whether Defendant harassed Plaintiff based on her alleged disability or perceived
                                                                            6   disability in violation of the ADA.
                                                                            7            12.    Whether Defendant retaliated against Plaintiff in violation of the ADA.
                                                                            8            13.    Whether Plaintiff failed to mitigate her alleged damages.
                                                                            9   4.       Motions
                                                                           10            A.     Plaintiff’s Motions
                                                                           11            Plaintiff has not filed any motions to date. Plaintiff does not currently anticipate filing
LAFAYETTE & KUMAGAI LLP




                                                                           12   motions.
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13
                                                 FAX (415) 357-4605




                                                                                         B.     Defendant’s Motions
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14            Defendant has not filed any motions to date. Defendant anticipates filing a motion for
                                                                           15   summary judgment or, in the alternative, partial summary judgment, or other dispositive motions.
                                                                           16   5.       Amendment of Pleadings
                                                                           17            A.     Plaintiff
                                                                           18            No amendments are currently expected.
                                                                           19            B.     Defendant
                                                                           20            No amendments are expected.
                                                                           21   6.       Evidence Preservation
                                                                           22            The parties have reviewed the Guidelines Relating to the Discovery of Electronically
                                                                           23   Stored Information and have met and conferred regarding reasonable and proportionate steps
                                                                           24   taken to preserve evidence relevant to the issues reasonably evident in this action.
                                                                           25   7.       Disclosures
                                                                           26            The parties have produced documents and information pursuant to the Court’s Initial
                                                                           27   Discovery Protocols.
                                                                           28
                                                                                                                                                                                       5
                                                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                                                                               (Case No. 3:19-cv-02488-JCS)
                                                                                     Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 6 of 9


                                                                            1   8.       Discovery
                                                                            2            The parties have propounded and responded to initial written discovery requests and are
                                                                            3   currently meeting and conferring regarding Defendant’s discovery responses. Defendant will
                                                                            4   take the deposition of Plaintiff and Plaintiff will take the depositions of several witnesses. If the
                                                                            5   case does not resolve at mediation, the parties will propound additional written discovery
                                                                            6   requests as necessary in an effort to follow up on outstanding issues, and notice additional
                                                                            7   depositions.
                                                                            8   9.       Class Actions
                                                                            9            This case is not a class action.
                                                                           10   10.      Related Cases
                                                                           11            The parties are not aware of any related cases.
LAFAYETTE & KUMAGAI LLP




                                                                           12   11.      Relief
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13
                                                 FAX (415) 357-4605




                                                                                         A.       Plaintiff
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14            Plaintiff seeks special damages in an amount not yet determined for lost employment
                                                                           15   compensation and health care expenses; general damages for pain and suffering; general damages
                                                                           16   for emotional distress, embarrassment and humiliation, and damage to professional reputation
                                                                           17   and standing; and punitive damages.
                                                                           18            Plaintiff seeks injunctive relief to require Safeway to cease and desist from engaging in or
                                                                           19   allowing unlawful workplace harassment on the basis of disability or perceived disability; to
                                                                           20   require Safeway to provide mandatory training to all supervisors it employs in the identification
                                                                           21   and prevention of workplace harassment based on disability, failure to reasonably accommodate
                                                                           22   disability in the workplace, and failure to engage in the interactive process in determining
                                                                           23   reasonable accommodation of disability or perceived disability in the workplace; and to require
                                                                           24   Safeway to publish a policy statement delineating employee rights and manager responsibilities
                                                                           25   with regard to employee complaints of harassment or discrimination on the basis of disability and
                                                                           26   to post that policy statement prominently in the workplace.
                                                                           27            B.       Defendant
                                                                           28            Defendant is not yet in a position to make an assessment regarding Plaintiff’s alleged
                                                                                                                                                                                    6
                                                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                                                                                (Case No. 3:19-cv-02488-JCS)
                                                                                  Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 7 of 9


                                                                            1   damages but believes she is not entitled to any damages.
                                                                            2   12.    Settlement and ADR
                                                                            3          The parties have agreed to a court-sponsored mediation. H. Jay Folberg, Esq. has been
                                                                            4   appointed as the mediator. The current mediation deadline is March 15, 2020. However, due to
                                                                            5   recent unanticipated changes in Defendant’s counsel’s trial schedule, the parties’ ongoing meet
                                                                            6   and confer discussions regarding Defendant’s discovery responses, and the schedules of the
                                                                            7   parties and the mediator, the parties are attempting to schedule a mediation in early May 2020
                                                                            8   and will be filing a stipulated request to extend the mediation deadline accordingly.
                                                                            9          The parties have complied with ADR L.R. 3-5.
                                                                           10   13.    Consent to Magistrate Judge For All Purposes
                                                                           11          The parties have consented to have a magistrate judge conduct all further proceedings.
LAFAYETTE & KUMAGAI LLP




                                                                           12   14.    Other References
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13          The case is not suitable for reference to binding arbitration, a special master, or the
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   Judicial Panel on Multidistrict Litigation.
                                                                           15   15.    Narrowing of Issues
                                                                           16          The parties do not agree, at this time, to the narrowing of issues. At this time, the parties
                                                                           17   do not have suggestions to expedite the presentation of evidence at trial.
                                                                           18   16.    Expedited Schedule
                                                                           19          The parties do not agree to the Expedited Trial Procedure.
                                                                           20   17.    Scheduling
                                                                           21          The following schedule has been set by the Court:
                                                                           22          (a)     Last day to complete mediation: March 15, 2020
                                                                           23          (b)     Last day to file dispositive motions: August 7, 2020
                                                                           24          (c)     Non-expert discovery cutoff: August 21, 2020
                                                                           25          (d)     Last day to file opposition to dispositive motions: August 28, 2020
                                                                           26          (e)     Last day to file reply to dispositive motions: September 11, 2020
                                                                           27          (f)     Hearing on dispositive motions: October 9, 2020 at 9:30 a.m.
                                                                           28          (g)     Expert witness disclosures: November 16, 2020
                                                                                                                                                                                   7
                                                                                                      JOINT CASE MANAGEMENT STATEMENT
                                                                                                             (Case No. 3:19-cv-02488-JCS)
                                                                                  Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 8 of 9


                                                                            1           (h)     Rebuttal expert disclosures: December 21, 2020
                                                                            2           (i)     Expert discovery cutoff: February 1, 2021
                                                                            3           (j)     Final pretrial conference: March 5, 2021 at 2:00 p.m.
                                                                            4           (k)     Trial: March 15, 2021 at 8:30 a.m.
                                                                            5   18.     Trial
                                                                            6           Plaintiff has demanded trial by jury. The parties believe the jury trial will last
                                                                            7   approximately 10 court days.
                                                                            8   19.     Disclosure of Non-Party Interested Entities or Persons
                                                                            9           A.      Plaintiff
                                                                           10           Plaintiff has filed the “Certification of Interested Entities or Persons” required by Civil
                                                                           11   Local Rule 3-15. Plaintiff certifies that no such interest is known to her other than that of the
LAFAYETTE & KUMAGAI LLP




                                                                           12   named parties to the action.
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13
                                                 FAX (415) 357-4605




                                                                                        B.      Defendant
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14           Pursuant to Civil L.R. 3-15, Defendant certifies that the following listed persons,
                                                                           15   associations of persons, firms, partnerships, corporations (including parent corporations) or other
                                                                           16   entities (i) have a financial interest in the subject matter in controversy or in a party to the
                                                                           17   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
                                                                           18   substantially affected by the outcome of this proceeding: Albertsons Holdings LLC and AB
                                                                           19   Acquisition LLC.
                                                                           20   20.     Professional Conduct
                                                                           21           The parties have reviewed the Guidelines for Professional Conduct for the Northern
                                                                           22   District of California.
                                                                           23   21.     Other Matters
                                                                           24           None at this time.
                                                                           25   DATED: March 6, 2020                            LAFAYETTE & KUMAGAI LLP
                                                                           26
                                                                                                                                 /s/ Brian H. Chun
                                                                           27                                                   BRIAN H. CHUN
                                                                                                                                Attorneys for Defendant
                                                                           28                                                   SAFEWAY INC.
                                                                                                                                                                                       8
                                                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                                                                                 (Case No. 3:19-cv-02488-JCS)
                                                                                  Case 3:19-cv-02488-JCS Document 28 Filed 03/06/20 Page 9 of 9


                                                                            1   DATED: March 6, 2020                         SIEGEL, YEE, BRUNNER & MEHTA
                                                                            2
                                                                                                                              /s/ Micah Clatterbaugh
                                                                            3                                                MICAH CLATTERBAUGH
                                                                                                                             Attorneys for Plaintiff
                                                                            4                                                DEBRA HORN
                                                                            5

                                                                            6                                   SIGNATURE ATTESTATION
                                                                            7          I hereby attest that I have obtained the concurrence of Micah Clatterbaugh, counsel for
                                                                            8   Plaintiff, for the filing of this Joint Case Management Statement.
                                                                            9
                                                                                                                              /s/ Brian H. Chun
                                                                           10                                                BRIAN H. CHUN
                                                                           11
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                                                                                 9
                                                                                                      JOINT CASE MANAGEMENT STATEMENT
                                                                                                             (Case No. 3:19-cv-02488-JCS)
